El Juez PresideNte Sk. Hernández,
emitió la opinión del tribunal.
Por escritura pública otorgada con fecha 27 de julio del año 1904 en el pueblo de diales, ante el Notario Don Francisco Prado Morales y testigos instrumentales, Don Salvador Ledesma y Don Ramón Montijo, Doña Eusebia Gonzá-lez Ríos vendió a Don José Villanueva Bonilla una finca rús-tica de 6 cuerdas de terreno, según se describe en la mencio-*832nada escritura, y en ese mismo documento el comprador con asistencia de su esposa Doña Petronila Otero Miranda, reco-noció a favor de Don Juan Montes Núñez nn crédito hipo-tecario que sobre la finca pesaba, habiendo firmado el docu-mento de que se trata, Doña Eusebia González y Don Juan Montes en unión de los testigos instrumentales Ledesma y Monti jo y por Don José Villanueva y Doña Petronila Otero, lo hizo Don Pedro Hernández, que no consta fuera testigo, como tampoco su vecindad.
Presentada en el Registro de la Propiedad de Arecibo la mencionada escritura para su inscripción, el registrador la denegó pór medio de nota que textualmente dice así:
. “Denegada la inscripción de este documento por aparecer fir-mando a ruego de los otorgantes Don José Villanueva Bonilla y Doña Petronila Otero Miranda, por ignorar ambos el arte de escribir, Don Pedro Hernández, lo que implica nulidad del contrato, por cuanto ha debido hacerlo uno de los testigos instrumentales, firmando por sí como tal y a ruego de dichos otorgantes por no saber, según lo dis-pone el artículo 27 de la Ley Notarial, concordante con el 53 de su Reglamento, vigentes en la fecha del otorgamiento de dicho docu-mento; y por ese defecto insubsanable se tomó anotación preventiva por término de ciento veinte días en cumplimiento de lo dispuesto en la sección 7a. de la ley de 1°. de marzo de 1902, al folio 129 del tomo 18 de Ciales, finca número 1004, anotación letra B, Arecibo 7, junio, 1912. A. Malaret, Registrador sustituto.”
Dicha nota está sometida a nuestra consideración me-diante recurso gubernativo que contra ella han interpuesto José Villanueva Bonilla y Petronila Otero.
La cuestión envuelta en el presente caso ha sido ya deci-dida al resolver en 11 de noviembre de 1908 el recurso guber-nativo de Rodríguez v. El Registrador de la Propiedad de Ponce, 14 D. P. R., 738.
En el caso de Rodríguez v. El Registrador de la Propiedad de Ponce, establecimos que no habiéndose dado cumpli-miento a la sección 14 de la Ley Notarial aprobada en 8 de marzo de 1906, preceptiva de que si los otorgantes o alguno-de ellos no supiere o no pudiere firmar, lo expresará así el *833notario, debiendo firmar uno de los testigos, escribiendo de sn puño en antefirma, que lo hace por sí como testigo y a nombre del otorgante que no sepa o no pueda verificarlo, carecía de eficacia legal la firma que a nombre de Don Eze---quiel Rodríguez Justiniano puso en el documento Don Adolfo* Grana y Yélez que no era testigo de su otorgamiento y por.-tanto tal documento adolecía de un defecto insubsanable que; impedía su inscripción en el registro.
Ciertamente que dicho documento fué otorgado en 30 de enero del año de 1908 cuando ya regía la Ley Notarial apro-bada en 8 de marzo de 1906, mientras que la escritura de que hoy se trata fué otorgada en 27 de' julio de 1904 y debe regu-larse por tanto, por la Ley Notarial y Reglamento de 29 de octubre de 1873 que entonces regían.
Pero es que la sección 14 de la Ley Notarial de 8 de marzo de 1906 es una reproducción de preceptos que contenía el artículo 53 del reglamento de 29 de octubre de 1873. La doctrina establecida en el. caso resuelto en 11 de noviembre de 1908, es aplicable al presente, sin que tengamos que modi-ficarla por no haber razón alguna que nos impela a ello.
Por las razones expuestas, procede la confirmación de la nota recurrida, de 7 de junio de 1912.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf„ del Toro y Aldrey.